DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 6/8/2020.
Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Line 1 recites, “a plurality of connecting pipes allowing heat exchange medium to flow therethrough”, which should be recited as “a plurality of connecting pipes allowing a heat exchange medium to flow therethrough”.  However, line 5 recites that one of the connecting pipes is connected to a compressor, which will be compressing a refrigerant (i.e. a first heat exchange medium), while line 23 through 25 recite that a water atomizing unit is connected to one of the connecting pipes, which carries water (i.e. a second heat exchange medium).  Thus it is not clear if there is one set of connecting pipes for refrigerant, and another set of connecting pipes for water.  The limitation “connecting pipes” is used throughout the claims, and the office requests applicant to carefully review all of the claims and make amendment as necessary to ensure clarity.         
Line 15, there is a lack of antecedent basis for “said water inlet”.
Line 27, there is a lack of antecedent basis for “said water collection basin”. 
Line 34, it is not clear if “a water collection basin” is referring to the previously recited “said water collection basin.
Claim 4
Lines 1 and 2 recite “further comprising an inverter cooling arrangement, said compressor comprising a main compressor unit (203h, Fig. 17) and a compressor inverter”, which is indefinite.  It is not clear how the “main compressor” differs from the “compressor” recited earlier in the claim and also in parent claim 1.   It appears that this should be rewritten as “further comprising and inverter cooling arrangement, having a compressor inverter . . .”
Claim 5
Lines 3 and 4 have the same issue as claim 4        
Claims 10, 11 and 12 
The claims recite, “very fine droplets” at line 4.   The term "very fine" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Line 5 recites, “casing further having a water atomizing compartment, said two atomizing compartments”.  The distinction between “water atomizing compartment” and “said two atomizing compartments” is not clear.  There is a lack of antecedent basis for “said two atomizing compartment”.     
Line 8, there is a lack of antecedent basis for “said water atomizing compartments”. 
Line 11 recites, “further having one air inlet, said two air inlets being provided one two sides of said main casing”.  The distinction between “one air inlet” and “two said air inlets” is not clear.  There is a lack of antecedent basis for “two said air inlets”.
Claims 14, 15, and 17
Line 4, there is a lack of antecedent basis for “said two water atomizing compartments.”
Line 10, there is a lack of antecedent basis for “said water atomizing units”.  
Claim 18
See the comments in the rejection of claim 1 regarding the limitation “connecting pipes”.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   







Allowable Subject Matter
Claim(s) 1-24 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	Regarding the independent claims, the closest prior art of record is US 4,252,751 to Shito and US 6,595,011 to Forgey.
Shito teaches, a refrigeration unit, comprising, a plurality of connecting pipes for allowing heat exchange medium to pass therethrough; (Fig. 1), a compressor (41) having a compressor input port and a compressor output port (inherent), a first heat exchanger (42) connected to said compressor through at least one of said connecting pipes, said first heat exchanger having a first connection port (above 41), a second refrigerator port (top end of 47), a water inlet and (on line 36) a water outlet (on line 35); and a second heat exchanger (44) connected to said compressor and said first heat exchanger through at least one of said connecting pipes, said second heat exchanger having a third connection port (on line 47) and a fourth connection port (bottom of line 48); a water pump having (49) a water input port and a water output port (inherent), said water output port being connected to said water inlet of said first heat exchanger; (apparent from figures), a heat exchanging arrangement, which comprises: a main casing having (11) with a receiving cavity having one water showering compartment (inside of 11), an air inlet (13) communicating with said receiving cavity, and an air outlet (21) communicating with said water showering compartment of said receiving cavity; a fan (25) provided in said main casing for drawing ambient air to enter said main casing through said air inlet and exit said main casing through said air outlet; at least one water showering head (15) provided on said water showering compartment and connected to said water outlet of said first heat exchanger; at least one fill material (14) unit provided underneath said water showering head; and a water collection basin (12) provided underneath said water atomizing unit and said fill material, wherein a predetermined amount of heated water in said first heat exchanger is arranged to be guided to flow to said water showering head through said water outlet and through at least one of said connecting pipes, said water in said water showering head being sprinkled on said fill material unit and collected in said water collection basin (this paragraph describes operations that will occur in the normal use of the apparatus and does not further limit the claim), said ambient air being drawn to pass through said water showering compartment to cool down a temperature of said water in said water showering compartment, said water collected in said water collection basin being guided to flow into said water pump through said water input port and at least one of said connecting pipes, (this paragraph describes operations that will occur in the normal use of the apparatus and does not further limit the claim.).
Chaney teaches a water cooled air conditioner that utilizes a reversing valve. 
The art of record does not teach, at least one water atomizing compartment and at least one water atomizing unit provided on said water atomizing compartment and connected to said water output port of said water pump through at least one of said connecting pipes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763